             Case 5:19-cv-00081-DAE Document 1 Filed 01/30/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                                   :
Brittney and Troy Krueger,                         :
                                                   : Civil Action No.: 5:19-cv-81
                        Plaintiffs,                :
        v.                                         :
                                                   :
National Credit Systems, Inc.,                     : COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiffs, Brittney and Troy Krueger, by undersigned

counsel, state as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiffs, Brittney and Troy Krueger (“Plaintiffs”), are adult individuals

residing in San Antonio, Texas, and each is a “consumer” as the term is defined by 15 U.S.C. §

1692a(3).
            Case 5:19-cv-00081-DAE Document 1 Filed 01/30/19 Page 2 of 6



       5.      The Defendant, National Credit Systems, Inc. (“NCS”), is a Georgia business

entity with an address of 3750 Naturally Fresh Boulevard, Atlanta, Georgia 30349, operating as a

collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A.     The Debt

       6.      The Plaintiffs allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       8.      The Debt was purchased, assigned or transferred to NCS for collection, or NCS

was employed by the Creditor to collect the Debt.

       9.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.     NCS Engages in Harassment and Abusive Tactics

       10.     Within the last year, NCS contacted the Plaintiffs via mail in an attempt to collect

the Debt.

       11.     Thereafter, Plaintiffs mailed a letter to NCS disputing the Debt and requesting

NCS mail them validation of the Debt.

       12.     On or about August 23, 2018, NCS contacted Plaintiffs in an attempt to collect the

Debt despite the fact that the Debt had not yet been verified.

       13.     NCS admitted to receiving Plaintiffs’ letter but falsely informed Plaintiffs they

needed to provide NCS with proof they did not owe the Debt or NCS would report the Debt to

the credit bureau.
                                                 2
          Case 5:19-cv-00081-DAE Document 1 Filed 01/30/19 Page 3 of 6



       14.     Thereafter, NCS mailed a letter to Plaintiffs in an attempt to collect the Debt

which did not include any validation of the Debt.

       15.     On or about October 30, 2018, NCS called Plaintiffs and failed to disclose that the

call was from a collection agency in an attempt to collect a debt.

       16.     Moreover, NCS called Plaintiffs parents and disclosed that Plaintiffs owed a debt.

C.     Plaintiffs Suffered Actual Damages

       17.     The Plaintiffs have suffered and continue to suffer actual damages as a result of

the Defendant’s unlawful conduct.

       18.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiffs suffered and continue to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                             COUNT I

                   VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       19.     The Plaintiffs incorporate by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       20.     The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

contacted third parties for purposes other than to confirm or correct location information.

       21.     The Defendant’s conduct violated 15 U.S.C. § 1692b(2) in that Defendant

informed third parties of the nature of Plaintiffs’ debt and stated that the Plaintiffs owed a debt.

       22.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiffs in

connection with the collection of a debt.




                                                  3
          Case 5:19-cv-00081-DAE Document 1 Filed 01/30/19 Page 4 of 6



       23.     The Defendant’s conduct violated 15 U.S.C. § 1692d(5) in that Defendant caused

a phone to ring repeatedly and engaged the Plaintiffs in telephone conversations, with the intent

to annoy and harass.

       24.     The Defendant’s conduct violated 15 U.S.C. § 1692d(6) in that Defendant placed

calls to the Plaintiffs without disclosing the identity of the debt collection agency.

       25.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       26.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       27.     The Defendant’s conduct violated 15 U.S.C. § 1692e(11) in that Defendant failed

to inform the consumer that the communication was an attempt to collect a debt.

       28.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       29.     The Defendant’s conduct violated 15 U.S.C. § 1692g(a)(1) in that Defendant

failed to send the Plaintiffs a validation notice stating the amount of the Debt.

       30.     The Defendant’s conduct violated 15 U.S.C. § 1692g(a)(2) in that Defendant

failed to send the Plaintiffs a validation notice stating the name of the original creditor to whom

the Debt was owed.

       31.     The Defendant’s conduct violated 15 U.S.C. § 1692g(b) in that Defendant

continued collection efforts even though the Debt had not been verified.

       32.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       33.     The Plaintiffs are entitled to damages as a result of Defendant’s violations.



                                                  4
          Case 5:19-cv-00081-DAE Document 1 Filed 01/30/19 Page 5 of 6



                                            COUNT II

                VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                        TEX. FIN. CODE ANN. § 392, et al.

       34.     Plaintiffs incorporate by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       35.     Each Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       36.     The Defendant is a “debt collector” and a “third party debt collector” as defined

by Tex. Fin. Code Ann. § 392.001(6) and (7).

       37.     The Defendant threatened to falsely inform other parties that the Plaintiffs refused

to pay a non-disputed debt, when the Defendant had written confirmation that the Plaintiffs

disputed the Debt, in violation of Tex. Fin. Code Ann. § 392.301(a)(3).

       38.     The Defendant called the Plaintiffs and failed to identify the name of the debt

collection agency or the individual debt collector, with the intent to annoy and harass, in

violation of Tex. Fin. Code Ann. § 392.302(2).

       39.     The Defendant caused a telephone to ring repeatedly, with the intent to annoy or

abuse the Plaintiffs, in violation of Tex. Fin. Code Ann. § 392.302(4).

       40.     The Plaintiffs are entitled to injunctive relief and actual damages pursuant to Tex.

Fin. Code Ann. § 392.403(a)(1) and (2) and to remedies under Tex. Bus. & Comm. Code

§ 17.62 pursuant to Tex. Fin. Code Ann. § 392.404(a).

                                    PRAYER FOR RELIEF

               WHEREFORE, the Plaintiffs pray that judgment be entered against the

Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)


                                                 5
         Case 5:19-cv-00081-DAE Document 1 Filed 01/30/19 Page 6 of 6



                      against the Defendant;

                 3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                      § 1692k(a)(3) against the Defendant;

                 4. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

                 5. Actual damages pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

                 6.   Remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex. Fin.

                      Code Ann. § 392.404(a);

                 7. Actual damages from the Defendant for the all damages including emotional

                      distress suffered as a result of the intentional, reckless, and/or negligent

                      FDCPA violations in an amount to be determined at trial for the Plaintiffs;

                 8. Punitive damages; and

                 9. Such other and further relief as may be just and proper.


                          TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: January 30, 2019

                                               Respectfully submitted,

                                               By: __/s/ Sergei Lemberg_________

                                               Sergei Lemberg, Attorney-in-Charge
                                               Connecticut Bar No. 425027
                                               LEMBERG LAW, L.L.C.
                                               43 Danbury Road, 3rd Floor
                                               Wilton, CT 06897
                                               Telephone: (203) 653-2250
                                               Facsimile: (203) 653-3424
                                               E-mail: slemberg@lemberglaw.com
                                               Attorneys for Plaintiffs




                                                  6
